Citation Nr: 1204910	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for orthopedic manifestations of status post laminectomy with a history of lumbar strain and L-5 disc protrusion, currently evaluated as 40 percent disabling.

2.  Entitlement to a separate evaluation for neurologic manifestations of status post laminectomy with a history of lumbar strain and L-5 disc protrusion.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served in a reserve component from March 1966 to March 1972, with an active duty service from July 1967 to August 1967.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issues of entitlement to a separate evaluation for neurologic manifestations of status post laminectomy with a history of lumbar strain and L-5 disc protrusion and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's status post laminectomy with a history of lumbar strain and L-5 disc protrusion is manifested orthopedically by constant pain with severe flare-ups, fatigue, stiffness, weakness, spasm and limitation of motion to, at most, 10 degrees of forward flexion, 0 degrees of extension, 10 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral flexion.  No unfavorable ankylosis of the entire spine was shown at any time during the period of appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for orthopedic manifestations of status post laminectomy with a history of lumbar strain and L-5 disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2006, October 2007, and April 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's April 2008 letter informed the Veteran of what type of evidence was required to substantiate his claim for increased disability rating.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's September 2010 remand, the Veteran's records from the Social Security Administration (SSA) were obtained and associated with the claims file.  The Veteran was also afforded an updated VA examination to ascertain the current severity of his service-connected status post laminectomy with a history of lumbar strain and L-5 disc protrusion.  The VA examination obtained provides sufficient detail to determine the current severity of the Veteran's service-connected low back disability.  The Board finds that the VA examination is adequate, as it was based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with the Board's September 2010 remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for the Veteran's status post laminectomy with a history of lumbar strain and L-5 disc protrusion was granted by a September 2002 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective from March 22, 1989.  The evaluation for the Veteran's status post laminectomy with a history of lumbar strain and L-5 disc protrusion was subsequently increased to 40 percent by a December 2003 rating decision, effective July 12, 2000.  

In October 2005, the Veteran filed the present claim seeking an increased evaluation for his service-connected low back disability.  The RO denied the Veteran's claim by a July 2006 rating decision.  The Veteran filed a timely notice of disagreement in September 2006 and perfected the appeal in November 2006.

In a May 2005 private treatment report, the Veteran complained of back pain when getting up and out of the seat from his vehicle.  He reported pain with sitting and twisting.  G.L., M.D. stated that the pain was a symptom of the diagnosis of degenerative disc disease or arthritis of the lumbar spine and that based on the Veteran's long course of pain, the prognosis for significant improvement was very small.  It was noted that the Veteran complained of pain on nearly every visit in the previous year.  Dr. L. stated "I do not believe that the [Veteran] will ever be able to return to these regular duties.  He would always have restrictions that do not allow heavy lifting, bending, squatting, or twisting of his back."

A June 2005 private treatment report from J.E., M.D. noted the Veteran's chief complaint of axial back pain.  The Veteran denied radicular pain.  He stated that he used to work for the post office as a mail carrier but was let go because he could not return to work after his carpal tunnel release.  On physical examination, the Veteran could come to a standing position without any pain.  He appeared quite stiff but had no focal lumbar tenderness.  X-ray of the lumbar spine showed mild multilevel spondylosis, with no destructive lesion or compression deformity.  The assessments were chronic axial back pain, multilevel degenerative disc disease, minor scoliosis, and status post laminectomy.  Dr. E. opined that the Veteran would not be able to return to his job as a rural mail carrier.  He also stated "I would foresee [the Veteran] likely being chronically restricted to no bending, twisting, lifting over about ten pounds, prolonged sitting or driving, and he would likely need a sit-stand option."

In a December 2005 private medical report, Dr. L. stated that the Veteran was restricted in lifting, bending, squatting, twisting, prolonged sitting and standing.  It was also noted that the Veteran could not drive due to his pain medication.  

The Veteran was afforded a VA examination in March 2006.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported increased pain and fatigue with regard to his back symptoms.  He was taking Vicodin for back pain.  He stated that he must lie down every two hours and was unable to drive due to his medication and unable to have sexual intercourse due to back pain.  He further stated that he was prohibited from driving, bending, twisting, stooping, prolonged standing or sitting.  He described the side effects from current pain medication as drowsiness.  He reported weekly leg or foot weakness and numbness, but denied flare-ups.  He also reported severe fatigue, decreased motion, stiffness of the lumbar spine, with weakness in the bilateral legs.  He reported severe daily pain in the central lumbar spine above the beltline that radiated to both legs.  He used back brace.  The Veteran was able to walk more than 1/4 mile but less than a mile.  There were no incapacitating episodes.  On physical examination, the Veteran's posture, head position, and symmetry in appearance were normal.  His gait was antalgic.  There were no abnormal spinal curvatures.  The examiner noted that there was thoracolumbar ankylosis on part of the Veteran's thoracolumbar spine in a neutral position.  It was noted that there was no unfavorable ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the lumbar sacrospinalis.  The examiner stated that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible to abnormal gait or abnormal spinal contour.  On range of motion testing of the Veteran's spine revealed 30 degrees of flexion, 0 degrees of extension, 10 degrees of left lateral flexion, 20 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  The examiner noted there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Imaging of the lumbar spine showed mild scoliosis convex to the right, with disc space narrowing at L4-5 and L5-S1where osteophytes were seen.  There was mild spondylosis of the upper lumbar spine and Schmorl's node at the interior endplate of T11.  The diagnosis was severe degenerative disc disease of the L4-5 and L5-S1.  The examiner found that the Veteran's low back disability had significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The Veteran stated that he was only able to work part time at his last position, approximately 8 to 12 hours per week and left this job in September 2004 due to back pain.  As to the disability's effects on the daily activities, there were severe effects on chores, shopping, exercise, sports, recreation, traveling, mild effects on bathing, and no effects on feeding, dressing, toileting, and grooming.

In a June 2006 private medical report, the Veteran reported aggravation of chronic back symptoms related to normal work activities.  He described pain across the low back that spread upward into the lower thoracic spine without radiating into the lower limbs.  He did not report numbness throughout both feet.  He stated that his low back pain was the same whether sitting, standing or walking; however, lying down was his best position.  Motion of the neck, trunk, as well as use of stairs, lifting, pushing, and pulling aggravated symptoms.  On physical examination, trunk motion was limited to 20 degrees of flexion and at most 10 degrees of extension with pain reported across the low back.  Lateral bending was 10 degrees, bilaterally.  The Veteran had mild degree of back pain.  The private physician noted that an April 2006 magnetic resonance imaging of the Veteran's lumbosacral spine revealed disc narrowing with dehydration at all levels.  End plate changes were present at L4-5 and L5-S1.  Concentric disc bulging was present at L4-5.  There was a small disc bulge to the left at L3-4.  Facet changes were most pronounced at L3-4 and L5-S1, bilaterally.  Modest foraminal narrowing was present at L4-5 and L5-S1.  Postoperative changes were noted without recurrent disc herniation.

In his September 2006 notice of disagreement, the Veteran reported that his back condition not only limited his activities and range of motion but also required periodic rest intervals.  He also stated that he was not allowed to drive per doctor's order and that the combined effects of these restrictions precluded him from maintaining almost all forms of substantially gainful employment.

In a September 2006 private medical report, the Veteran reported continuing back pain and "a creepy feeling in his legs with some numbness in the legs."  

In a September 2008 statement, the Veteran's wife reported that if the Veteran did anything more than watching television, he would not be able to get out of bed next day until noon.  She also stated that because of his back pain, the Veteran experienced inability to have sexual intercourse, unemployability, need for rest for 30 minutes every two hours, sleeping difficulty and intermittent inability to perform daily living activities, such as getting dressed and bathing.  He used a crutch to get up from sitting/lying position and a cane for walking, wore back brace all the time, and took pain medication on a daily basis.

The Veteran was afforded an updated VA examination in October 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported severe lower back pain for years and worsening symptoms rated at a 10 on a scale of 1 to 10.  He stated that he would be incapacitated for two to three days with any strenuous activities, such as raking leaves, mowing the lawn, and using vacuum.  He also stated that he would not be able to function if he did not rest for two to three hours.  He needed to rest every two hours.  The Veteran related that he could not work any job due to severe pain and medications.  He had been taking Vicodin, Tylenol, Naprosyn, and Aspirin for two years.  He stated that the medication regime allowed him to be functional; however, he could not take all the medication and work.  He denied any recent injections or surgeries since 2006.  He also reported leg cramps and parathesias in the feet.

The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and constant, severe sharp pain in the lower back radiating up to the shoulders.  He reported severe flare-ups occurring weekly and lasting from 1 to 2 days and stated that precipitating factors were overuse, bending, twisting, lifting, and twisting while lifting.  He stated "it stops me from moving I gotta move real slow and laying (sic) down at least for 30 minutes will help but Im (sic) down for two days to come back out of it."  He denied any incapacitating episodes due to the spine disease.  He used a cane and a brace and he was able to walk a quarter mile.  On physical examination, the Veteran's posture was stooped and his gait was antalgic.  There were kyphosis and scoliosis; however, no gibbus, lumbar lordosis, flattening or listing was shown.  No thoracolumbar ankylosis was shown.  Clinical examination of the thoracolumbar sacrospinalis revealed pain with motion and tenderness, but no spasm, atrophy, guarding, or weakness.  The examiner stated that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing showed 45 degrees of flexion, 30 degrees of extension, 40 degrees of left lateral flexion, 25 degrees of left lateral rotation, 15 degrees of right lateral flexion, and 40 degrees of right lateral rotation.  Repetitive range of motion testing revealed 10 degrees of flexion, 20 degrees of extension, 25 degrees of left lateral flexion, 20 degrees of left lateral rotation, 15 degrees of right lateral flexion, and 40 degrees of right lateral rotation.  X-ray impression was straightening of the lumbar spine with multilevel degenerative disc disease, most notable involving the lower lumbar spine, with no fracture or subluxation.  The diagnoses were chronic low back pain, degenerative disc disease, and status post laminectomy.  The Veteran reported that he had been unemployed for the previous 5 to 10 years.  As for the disability's effects on usual daily activities, the Veteran stated "I can't do normal daily activities with my back condition."

After consideration of the pertinent evidence of record, the Board concludes that an evaluation in excess of 40 percent is not warranted at any time during the appeal period as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lower back, albeit severely limited.  On the March 2006 VA examination, the Veteran retained motion of 30 degrees of flexion, 10 degrees of left lateral flexion, 20 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  Although the VA examiner noted that there was ankylosis on part of the Veteran's thoracolumbar spine in a neural position in that the range of motion testing revealed 0 degrees of extension, the examiner specifically stated that there was no unfavorable ankylosis.  In the June 2006 private medical records, the Veteran's trunk motion retained 20 degrees of flexion and 10 degrees of extension.  On the October 2010 VA examination, the range of motion testing revealed that the Veteran's spine retained motion of 10 degrees of flexion, 20 degrees of extension, 25 degrees of left lateral flexion, 20 degrees of left lateral rotation, 15 degrees of right lateral flexion and 40 degrees of right lateral rotation, following three repetitive motion.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran has reported severe flare-ups of back pain with any strenuous activities, and there was objective evidence that repetition caused increased pain and additional limitation of motion.  On the October 2010 VA examination, pain on movement was shown and the repetitive range of motion testing revealed additional limitation of motion.  However, the level of additional limitation of motion shown on repetitive motion is already contemplated in the current 40 percent evaluation.  In other words, any additional limitation due to pain does not more nearly approximately a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased evaluation on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased evaluation for the Veteran's service-connected low back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, there is no evidence that the Veteran's low back disability resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the entire period on appeal.  On both the March 2006 and October 2010 VA examinations, the Veteran denied incapacitating episodes due to his low back disability.  Rather, the VA and private medical records reflect complaints and treatment for back pain and indicate the Veteran was treated with medication, back brace, and physical therapy; however, the Veteran was never prescribed bed rest.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable to the present case.  38 C.F.R. § 4.71a, General Rating Formula.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in excess of the current 40 percent for the Veteran's service-connected low back disability at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability rating for low back disability inadequate.  The Veteran's low back disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's service-connected status post laminectomy with a history of lumbar strain and L-5 disc protrusion has been manifested orthopedically by constant pain with severe flare-ups, fatigue, stiffness, weakness, spasm, and limitation of motion to, at most, 10 degrees of forward flexion, 0 degrees of extension, 10 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral flexion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his low back disability.  A rating in excess of 40 percent is provided for unfavorable ankylosis of the entire thoracolumbar spine, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.71a, Diagnostic Code 5243.

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an increased evaluation in excess of 40 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for orthopedic manifestations of status post laminectomy with a history of lumbar strain and L-5 disc protrusion is denied.



REMAND

Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A separate rating may be assigned for any neurologic abnormalities associated with the low back disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2011).  In this case, VA treatment records reflect that the Veteran has reported leg weakness and numbness radiating from his lower back pain.  In the September 2006 private treatment report, the Veteran reported "a creepy feeling in his legs with some numbness in the legs."  In the October 2010 VA examination report, the Veteran also reported leg cramps and parathesias in the feet.  At the October 2010 VA examination, motor examination findings included diminished grasp strength and diminished elbow extension and knee flexion, bilaterally.  Reflex examination reflected hypoactive results, overall, and sensory examination revealed decreased pinprick and light touch sensation in the bilateral lower extremities.  Additionally, although the October 2010 VA examination report stated that the Veteran denied history of any bowel or bladder dysfunction, in September 2011, the Veteran submitted evidence to the contrary.

Under the circumstances of this case, the Board finds that the Veteran must be afforded a VA neurologic examination to determine the existence and severity of any neurologic manifestations of the Veteran's service-connected low back disability.

The Board also finds that there is an issue intertwined with the issue of TDIU.  See 38 C.F.R. § 19.31 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the case is remanded for further development on the issue of entitlement to a separate evaluation for neurologic manifestations of service-connected status post laminectomy with a history of lumbar strain and L-5 disc protrusion, this issue must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1Vet. App. at 183.

Furthermore, there is ample evidence suggesting that although the Veteran does not currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), his service-connected disabilities may have caused his unemployment.  His private doctors indicated that the Veteran would never be able to return to his job as a mail carrier as he was permanently restricted from bending, twisting, lifting over about ten pounds, squatting, twisting, prolonged sitting or driving.  Additionally, the VA examiner who conducted a VA psychiatric examination stated "[d]ue to depression, sadness, mood swings, relationship problems, feelings of hopelessness, and memory problems there is total occupational and social impairment with the Veteran.  It is unlikely that he would be able to obtain and maintain gainful employment now or in the future."  As such the Board finds that the criteria for a referral for extraschedular consideration have been met.  As the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) when a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the claim for TDIU on an extraschedular basis must be remanded for referral.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities.  Regardless of his response, the RO must attempt to obtain the Veteran's updated VA treatment records since October 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must afford the Veteran an appropriate VA neurologic examination to determine the existence and severity of any neurologic manifestation of the Veteran's service-connected low back disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this. A complete rationale for all opinions must be provided. The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  In doing so, the RO must consider whether separate ratings for any neurological manifestations of the Veteran's low back disability found to exist are warranted, and whether the claim for TDIU should be referred to the Director, Compensation and Pension Service, for extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


